DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,941,613. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 U.S. Patent No. 10,941,613 discloses all limitations of the claim of the instant application.
17/195,406
U.S. Patent No. 10,941,613
A method, comprising:


receiving sensor information from sensors of an electrochromic window system;



generating a building model referencing each electrochromic window of the window system, wherein at least a portion of the building model is based on the sensor information and information from a network coupled to the window system; and








controlling each electrochromic window of the window system based on the building model.

receiving sensor information from sensors of the smart window system, wherein the smart window system includes a plurality of smart windows with electrochromic windows, and the sensors; receiving information from a network; 
generating, in the smart window system, a building model referencing each smart window of the plurality of smart windows with placement, location or orientation of the smart window, wherein at least a portion of the building model is based on the sensor information and the information from the network; 
receiving, from the network, a profile of smart window operation; 
basing the building model, at least in part, on the profile of smart window operation; revising the building model, based on one of the sensor information or user input; and 
controlling each smart window of the plurality of smart windows, based on the building model.


Specification
The disclosure is objected to because of the following informalities: missing CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claim is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrivastava (U.S. Patent Application Publication No. 2015/0116811).
Shrivastava teaches a method of operating a smart window system, performed by one or more processors of the smart window system, comprising:
receiving sensor information from sensors of an electrochromic window system (Fig. 1, [0057], last 12 lines, [0060], lines 3-6; [0064], lines 1-4, receiving sensor information from sensors 121d/121e of electrochromic window system 117a-117d;);
generating a building model referencing each electrochromic window of the window system, wherein at least a portion of the building model is based on the sensor information and information from a network coupled to the window system ([0099], lines 1-10; [0124], lines 1-4; [0191], lines 1-6); and
controlling each electrochromic window of the window system based on the building model ([0099], lines 1-12).
The claim is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (U.S. Patent Application Publication No. 2013/0271813).
Brown teaches a method of operating a smart window system, performed by one or more processors of the smart window system, comprising:
receiving sensor information from sensors of an electrochromic window system (Fig. 4, controller 274 receiving sensor information from sensors 282/284 of electrochromic window system; [0028], lines 1-5; [0063], lines 1-10; [0064], lines 14-20);
generating a building model referencing each electrochromic window of the window system, wherein at least a portion of the building model is based on the sensor information and information from a network coupled to the window system ([0085], lines 9-13); and
controlling each electrochromic window of the window system based on the building model (Fig. 4, [0085], last 10 lines).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828